Case 2:19-cr-02165-KWR Document 31 Filed 11/08/19 Page 1 of 13

FILED

UNITED STATES DISTRICT
LAS CRUCES, NEW MEXICO ‘ad

INTHE UNITED STATES DistricT court NOV 08 2019

MITCHELL R. ELFERS
FOR THE DISTRICT OF NEW MEXICO @LERK OF COURT

AW

UNITED STATES OF AMERICA, )
Plaintiff, a
i. CRIMINAL NO. 4 PRI mV
JOEL AGUILAR VILLANUEVA,
Defendant.
PLEA AGREEMENT

| CMe EHH
Pursuant to Rule 11(c)(1)(B), Fed. K. Crim. P., the parties notify the Court of the following

agreement between the United States Attorney for the District of New Mexico, the defendant,
JOEL AGUILAR VILLANUEVA, and the defendant’s counsel, JEFFREY C. LAHANN:
REPRESENTATION BY COUNSEL
l. The defendant understands the defendant's right to be represented by an attorney
and is so represented. The defendant has thoroughly reviewed all aspects of this case with the

defendant's attorney and is fully satisfied with that attorney’s legal representation.

 

RIGHTS OF THE DEFENDANT
z. The defendant further understands the defendant’s rights:
a. to plead not guilty;
b. to have a trial by jury;
é to confront and cross-examine witnesses and to call witnesses to testify for

the defense; and

d. against compelled self-incrimination.
Case 2:19-cr-02165-KWR Document 31 Filed 11/08/19 Page 2 of 13

WAIVER OF RIGHTS AND PLEA OF GUILTY
3. The defendant agrees to waive these rights and to plead guilty to Count 1 of the
Indictment charging Transportation of a Visual Depiction of a Minor Engaging in Sexually
Explicit Conduct, in violation of 18 U.S.C. §§ 2252A(a)(1), 2252A(b)(1).
ELEMENTS OF THE OFFENSES
4, If this matter proceeded to trial, the defendant understands that the United States
would be required to prove, beyond a reasonable doubt, the following elements for each violation
of the charges listed below:

18 U.S.C. §§ 2252A(a)(1), 2252A(b)(1): Transportation of a Visual Depiction of a Minor
Engaging in Sexually Explicit Conduct:

First: the defendant knowingly transported in interstate commerce a visual

depiction;

Second: the visual depiction shows a minor! engaging in sexually explicit
conduct (“child pornography”), as defined in 18 U.S.C. § 2256(2)(A);
and

Third: when the defendant transported the visual depiction, the defendant knew
the visual depiction constituted child pornography.

SENTENCING
5. The defendant understands that the minimum and maximum penalty the Court can
impose as to Count | is:
a. imprisonment for a period of not less than five (5) years and not more than

twenty (20) years;
b. a fine not to exceed $250,000.00;

©, a term of supervised release of not less than five years and up to life to
follow any term of imprisonment. (If the defendant serves a term of
imprisonment, is then released on supervised release, and violates the
conditions of supervised release, the defendant’s supervised release could
be revoked — even on the last day of the term — and the defendant could

 

' Under federal law, a minor is anyone under the age of eighteen years old. 18 U.S.C. § 2256(1).
2
Case 2:19-cr-02165-KWR Document 31 Filed 11/08/19 Page 3 of 13

then be returned to another period of incarceration and a new term of
supervised release.);

d. a mandatory special penalty assessment of $100.00;

€. an additional special penalty assessment of $5,000.00 pursuant to 18
U.S.C. § 3014(a); and

f. restitution as may be ordered by the Court.

6. The parties recognize that the federal sentencing guidelines are advisory, and that
the Court is required to consider them in determining the sentence it imposes.

7. It is expressly understood and agreed by and between the defendant and the United
States that:

a. Pursuant to Federal Rule of Criminal Procedure 11(c)(1)(C), the United
States and the defendant agree that the appropriate sentencing range in this case is 108-135 months.
In other words, the court may not sentence the defendant to anything less than 108 months, or
anything more than 135 months.

b. The United States has made, and will make, NO AGREEMENT to approve,
to oppose, or not to oppose pursuant to Federal Rule of Criminal Procedure 11(c)(1)(B), any
request made by the defendant or on behalf of the defendant for a particular sentence in this case,
other than the stipulations agreed to in this section.

Cc. The United States hereby expressly reserves the right to provide to the
United States Pretrial Services and Probation Office and to the Court any information the United
States believes may be helpful to the Court, including but not limited to information about the
recommendations contained in this agreement and any relevant conduct under U.S.S.G. § 1B1.3.

d. Except under circumstances where the Court, acting on its own, fails to

accept this plea agreement, the defendant agrees that, upon the defendant's signing of this plea

 
 

Case 2:19-cr-02165-KWR Document 31 Filed 11/08/19 Page 4 of 13

agreement, the facts that the defendant has admitted under this plea agreement as set forth below,
as well as any facts to which the defendant admits in open court at the defendant's plea hearing,
shall be admissible against the defendant under Federal Rule of Evidence 801(d)(2)(A) in any
subsequent proceeding, including a criminal trial, and the defendant expressly waives the
defendant's rights under Federal Rule of Criminal Procedure 11(f) and Federal Rule of Evidence
410 with regard to the facts the defendant admits in conjunction with this plea agreement.

e. The parties are aware that the Court will decide whether to accept or reject
this pleaagreement. The Court may defer its decision as to acceptance or rejection until there has
been an opportunity to consider the presentence report. Pursuant to Federal Rule of Criminal
Procedure 11(c)(5), if the Court rejects this plea agreement, the defendant shall have the right to
withdraw the defendant’s plea of gulliy,

DEFENDANT'S ADMISSION OF FACTS

8. By my signature on this plea agreement, I am acknowledging that I am pleading
guilty because I am, in fact, guilty of the offense(s) to which I am pleading guilty. I recognize and
accept responsibility for my criminal conduct. Moreover, in pleading guilty, | acknowledge that if
I chose to go to trial instead of entering this plea, the United States could prove facts sufficient to
establish my guilt of the offense(s) to which I am pleading guilty beyond a reasonable doubt,
including any facts alleged in the indictment that increase the statutory minimum or maximum
penalties. I specifically admit the following facts related to the charges against me, and declare
under penalty of perjury that all of these facts are true and correct:

On October 23, 2018, I, Joel Aguilar Villanueva, transported a video from one

of my electronic devices onto my Twitter account, Azteca88047. I was in

Dona Afia County, New Mexico when that occurred. The video is fifteen

seconds long and depicts a minor male, who is believed to be between the ages

of twelve and fifteen, bent over with his anus, buttocks, and scrotum exposed.
An erect male penis is then partially inserted into the minor’s anus before the

 
 

Case 2:19-cr-02165-KWR Document 31 Filed 11/08/19 Page 5 of 13

videoends. Along with the posting the video, I sent a tweet stating, “aprenden

rapido.” In English, that means “they learn quickly.” I knew the video I

uploaded constituted child pornography under 18 U.S.C, § 2256(2)(A). Tused

an internet connection to transport the video and I recognize that the image

traveled in interstate commerce through my internet connection. I also

acknowledge that Twitter does not have any servers located in the state of New

Mexico. When I transported the image of child pornography, I knew that it

depicted a minor engaged in sexually explicit conduct with an adult male.

9. By signing this agreement, the defendant admits that there is a factual basis for each
element of the crime(s) to which the defendant is pleading guilty. The defendant agrees that the
Court may rely on any of these facts, as well as facts in the presentence report, to determine the
defendant’s sentence, including, but not limited to, the advisory guideline offense level.

STIPULATIONS

10. The United States and the defendant stipulate as follows:

a. Pursuant to USSG § 3E1.1(a), the defendant has clearly demonstrated a
recognition and affirmative acceptance of personal responsibility for the defendant’s criminal
conduct. Consequently, so long as the defendant continues to accept responsibility for the
defendant's criminal conduct, the defendant is entitled to a reduction of two (2) levels from the
base offense level as calculated under the sentencing guidelines. This reduction is contingent upon
the defendant providing an appropriate oral or written statement to the United States probation
officer who prepares the presentence report in this case in which the defendant clearly establishes
the defendant's entitlement to this reduction.

b. Provided the defendant meets the requirements of USSG § 3E1.1(b), the

government agrees to move for a reduction of one (1) additional level from the base offense level

as calculated under the sentencing guidelines.
 

Case 2:19-cr-02165-KWR Document 31 Filed 11/08/19 Page 6 of 13

DEFENDANT’S ADDITIONAL AGREEMENT

11. | The defendant understands the defendant’s obligation to provide the United States
Pretrial Services and Probation Office with truthful, accurate, and complete information. The
defendant represents that the defendant has complied with and will continue to comply with this
obligation.

12. The defendant understands that the above stipulations are not binding on the Court
and that whether the Court accepts these stipulations is a matter solely within the discretion of the
Court after it has reviewed the presentence report. Further, the defendant understands that the
Court may choose to vary from the advisory guideline sentence. The defendant understands that if
the Court does not accept any one or more of the above stipulations and reaches an advisory
guideline sentence different than expected by the defendant, or if the Court varies from the
advisory guideline range, the defendant will not seek to withdraw the defendant’s plea of guilty.
In other words, regardless of any stipulations the parties may enter into, the defendant’s final
sentence is solely within the discretion of the Court.

13. By signing this plea agreement, the defendant waives the right to withdraw the
defendant’s plea of guilty pursuant to Federal Rule of Criminal Procedure 11(d). The defendant
may only withdraw the guilty plea in the event the court rejects the plea agreement pursuant to
Federal Rule of Criminal Procedure 11(c)(5). Furthermore, the defendant understands that if the
court rejects the plea agreement, whether or not defendant withdraws the guilty plea, the United
States is relieved of any obligation it had under the agreement and defendant shall be subject to
prosecution for any federal, state, or local crime(s) which this agreement otherwise anticipated

would be dismissed or not prosecuted.
 

Case 2:19-cr-02165-KWR Document 31 Filed 11/08/19 Page 7 of 13

DEFENDANT’S OBLIGATIONS

14. The defendant understands the defendant’s obligation to provide the United States
Probation Office with truthful, accurate, and complete information, including, but not limited to
Defendant's true identity, citizenship status, and any prior criminal convictions. The defendant
hereby represents that the defendant has complied with and will continue to comply with this
obligation. The defendant understands that any misrepresentation with respect to the above
obligations may be considered a breach of this plea agreement.

RESTITUTION

15. | The defendant understands that restitution is this case is mandatory, pursuant to 18
U.S.C. § 2259. The defendant understands that an unanticipated amount of a restitution order will
not serve as grounds to withdraw the defendant’s guilty plea. The defendant further agrees to
comply with any restitution order entered into at the time of sentencing. The defendant further
agrees that the defendant will not seek the discharge of any restitution obligation, in whole or in
part, in any present or future bankruptcy proceeding. The defendant agrees to make full restitution
for the provable losses caused by the defendant’s activities. The defendant further agrees to grant
the United States a wage assignment, liquidate assets, or complete any other tasks which will result
in immediate payment in full, or payment in the shortest time in which full payment can be
reasonably made as required under 18 U.S.C. § 3572(d).

16. The defendant further agrees to make full and accurate disclosure of his financial
affairs to the United States. Specifically, the defendant agrees that, before sentencing, the
defendant shall provide to the United States, under penalty of perjury, a financial statement which

shall identify all assets owned or held directly or indirectly by the defendant. The defendant shall
 

Case 2:19-cr-02165-KWR Document 31 Filed 11/08/19 Page 8 of 13

also identify all assets valued at more than $5,000 which have been transferred to third parties
since July 24, 2013, including the location of the assets and the identity of any third party.

17. The parties will jointly recommend tad as a condition of probation or supervised
release, the defendant will notify the Financial Litigation Unit, United States Attorney’s Office, of
any interest in property obtained, directly or indirectly, including any interest obtained under any
other name, or entity, including a trust, partnership or corporation after the execution of this
agreement until the fine or restitution is paid in full. See 18 U.S.C. § 3664(k), (n).

18. | The parties will also jointly recommend that as a condition of probation or
supervised release, the defendant will notify the Financial Litigation Unit, United States Attorney's
Office, before the defendant transfers any interest in property owned directly or indirectly by the
defendant, including any interest held or owned under any other name or entity, including trusts,
partnership and/or corporations. See 18 U.S.C. § 3664(k), (n).

19. The defendant further agrees that whatever monetary penalties are imposed by the
Court will be due immediately and will be subject to immediate enforcement by the United States
as provided for in 18 U.S.C. § 3613. If the Court imposes a schedule of payments, the defendant
understands that the schedule of payments is merely a minimum schedule of payments and not the
only method, nor a limitation on the methods, available to the United States to enforce the
judgment. If the defendant is incarcerated, the defendant agrees to participate in the Bureau of
Prisons’ Inmate Financial Responsibility Program, regardless of whether the Court specifically

directs participation or imposes a schedule of payments.
Case 2:19-cr-02165-KWR Document 31 Filed 11/08/19 Page 9 of 13

FORFEITURE
20. The defendant voluntarily and immediately agrees to the administrative, civil, or
criminal forfeiture to the United States all of the defendant’s right, title, and interest in the

following assets and properties:

IPhone with s/n DNRVQQN4JCHH;

White Desktop computer seized from Defendant’s residence;

Surface Pro Computer (tablet);

Western Digital 1TB HD;

HP Probook Laptop;

Apple All-In-One Mac Desktop Computer;

Any other seized computer, computer-related media or electronic device
that contains evidence or was an instrumentality of a violation of 18 U.S.C.
§ 2252A.

mime ae op

21. | The defendant agrees to fully assist the United States in the forfeiture of the above-
described property and to take whatever steps are necessary to pass clear title to the United States,
including but not limited to execution of any documents necessary to transfer the defendant's
interest in the above-described property to the United States.

22. The defendant agrees to waive the right to notice of any forfeiture proceeding
involving the above-described property.

23. The defendant knowingly and voluntarily waives the right to a jury trial on the
forfeiture of the above-described property. The defendant knowingly and voluntarily waives all
constitutional, legal, and equitable defenses to the forfeiture of said property in any proceeding.
The defendant agrees to waive any jeopardy defense or claim of double jeopardy, whether
constitutional or statutory, ang agrees to waive any claim or defense under the Eighth Amendment
to the United States Constitution, including any claim of excessive fine, to the forfeiture of said

property by the United States or any State or its subdivisions.
Case 2:19-cr-02165-KWR Document 31 Filed 11/08/19 Page 10 of 13

SEX OFFENDER REGISTRATION AND NOTIFICATION

24. The defendant understands that by pleading guilty, the defendant will be required
to register as a sex offender upon the defendant's release from prison as a condition of supervised
release pursuant to 18 U.S.C. § 3583(d). The defendant also understands that independent of
supervised release, the defendant will be subject to federal and state sex offender registration
requirements, and that those requirements may apply throughout the defendant’s life. The
defendant understands that the defendant shall keep the defendant’s registration current, shall
notify the state sex offender registration agency or agencies of any changes to the defendant’s
name, place of residence, employment, or student status, or other relevant information within three
business days after such change. The defendant shall comply with requirements to periodically
verify in person the defendant’s sex offender registration information. The defendant understands
that the defendant will be subject to possible federal and state penalties for failure to comply with
any such sex offender registration requirements. The defendant further understands that, under 18
U.S.C. § 4042(c), notice will be provided to certain law enforcement agencies upon the defendant's
release from confinement following conviction.

25. | Asacondition of supervised release, the defendant shall initially register with the
state sex offender registration in New Mexico, and shall also register with the state sex offender
registration agency in any state where the defendant resides, is employed, works, or is a student,
as directed by the Probation Officer. The defendant shall comply with all requirements of federal
and state sex offender registration laws, including the requirements to update the defendant's
registration information. The defendant shall provide proof of registration to the Probation Officer
within 72 hours of release from imprisonment.

26. The defendant has been advised, and understands, that failure to comply with these

10
 

Case 2:19-cr-02165-KWR Document 31 Filed 11/08/19 Page 11 of 13

obligations subjects him to prosecution for failure to register under federal law, 18 U.S.C. § 2250,
which is punishable by a fine or imprisonment, or both.
WAIVER OF APPEAL RIGHTS

27. The defendant is aware that 28 U.S.C. § 1291 and 18 U.S.C. § 3742 afford a
defendant the right to appeal a conviction and the sentence imposed. Acknowledging that, the
defendant knowingly waives the right to appeal the defendant’s conviction(s) and any sentence,
including any fine, within the statutory maximum authorized by law, as well as any order of
restitution entered by the Court. In addition, the defendant agrees to waive any collateral attack
to the defendant’s conviction(s) and any sentence, including any fine, pursuant to 28 U.S.C. §§
2241 or 2255, or any other extraordinary writ, except on the issue of defense counsel’s
ineffective assistance.

GOVERNMENT’S ADDITIONAL AGREEMENT

28. Provided that the defendant fulfills the defendant’s obligations as set out above, the
United States agrees that the United States will not bring additional criminal charges against the
defendant arising out of the facts forming the basis of the present Indictment. Specifically, the
United States agrees to dismiss Count 2 of the indictment and agrees not being any additional child
pornography charges.

29. This agreement is limited to the United States Attorney’s Office for the District of
New Mexico and does not bind any other federal, state, or local agencies or prosecuting authorities.

VOLUNTARY PLEA

30. The defendant agrees and represents that this plea of guilty is freely and voluntarily

made and is not the result of force, threats or promises (other than the promises set forth in this

plea agreement and any addenda). There have been no representations or promises from anyone

11
Case 2:19-cr-02165-KWR Document 31 Filed 11/08/19 Page 12 of 13

as to what sentence the Court will impose. The defendant also represents that the defendant is
pleading guilty because the defendant is in fact guilty.
VIOLATION OF PLEA AGREEMENT

31. The defendant understands and agrees that if the defendant or the defendant's
attorney violates any provision of this plea agreement, the United States may declare this plea
agreement null and void, and the defendant will thereafter be subject to prosecution for any
criminal violation including, but not limited to, any crime(s) or offense(s) contained in or related
to the charges in this case, as well as perjury, false statement, and obstruction of justice, and any
other crime committed by the defendant during prosecution of this case.

SPECIAL ASSESSMENT

32. At the time of sentencing, the defendant will tender to the United States District
Court, District of New Mexico, 333 Lomas Blvd. NW, Suite 270, Albuquerque, New Mexico
87102, a money order or certified check payable to the order of the United States District Court in
the amount of either $100.00 in payment of the special penalty assessment described above. *

ENTIRETY OF AGREEMENT

33. This document and any addenda are a complete statement of the agreement in this
case and may not be altered unless done so in writing and signed by all siastids, The parties agree
and stipulate that this agreement will be considered part of the record of Defendant's guilty plea
hearing as if the entire agreement had been read into the record of the proceeding. This agreement
is effective upon signature by the defendant and an Assistant United States Attorney, and upon

entry of a guilty plea by the defendant pursuant to this agreement.

12
Case 2:19-cr-02165-KWR Document 31 Filed 11/08/19 Page 13 of 13

AGREED TO AND SIGNED this G day of NavembCrors.

JOHN C. ANDERSON
United States Attorney

ad SA flns

Qv MARISA A. ONG

Assistant United States Attorn
200 N. Church Street

Las Cruces, New Mexico 88001
(575) 522-2304 — Telephone
(575) 522-2391 — Facsimile

This agreement has been read to me in the language I understand best, and I have carefully
discussed every part of it with my attorney. I understand the terms of this agreement, and |
voluntarily agree to those terms. My attorney has advised me of my rights, of possible defenses,
of the sentencing factors set forth in 18 U.S.C. § 3553(a), of the relevant sentencing guidelines
provisions, and of the consequences of entering into this agreement. No promises or inducements
have been given to me other than those contained in this agreement. No one has threatened or
forced me in any way to enter into this agreement. Finally, I am satisfied with the representation

of my attorney in this matter.

JO UILAR VILLANUEVA
Deferdant

I am the attorney for JOEL AGUILAR VILLANUEVA. I have carefully discussed every
part of this agreement with my client. Further, I have fully advised my client of his rights, of
possible defenses, of the sentencing factors set forth in 18 U.S.C. § 3553(a), of the relevant
sentencing guidelines provisions, and of the consequences of entering into this agreement. To my
knowledge, my client's decision to enter into this agreement is an informed and voluntary one.

wef

JEFF
Attorney for Defendant

13
